Exhibit 10.7

2013 Stock Incentive Plan

Option Agreement

Directors Version 1 (13SODIR)

For Use Beginning August 2013

TIME WARNER INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Time Warner Inc. (the “Company”), has granted the Participant an option (the
“Option”) to purchase shares of its common stock, $.01 par value per share (the
“Shares”), on the Date of Grant set forth on the Notice (as defined below).

The Option is not intended to qualify as an “incentive stock option” under
Section 422 of the Code and shall for all purposes be treated as a nonstatutory
stock option.

1.        GRANT OF OPTION.  The Company hereby grants to the Participant the
right and option to purchase the number of Shares set forth in the Notice, on
the terms and conditions and subject to all the limitations set forth herein and
in the Plan, which is incorporated herein by reference. “Notice” means (i) the
Notice of Grant of Stock Option that accompanies this Agreement, if this
Agreement is delivered to the Participant in “hard copy,” and (ii) the screen of
the website for the stock plan administration with the heading “Vesting Schedule
and Details,” which contains the details of the grant governed by this
Agreement, if this Agreement is delivered electronically to the Participant.

2.        EXERCISE PRICE.  The exercise price of the Shares covered by this
Option shall be as set forth in the Notice, subject to adjustment as provided in
the Plan.

3.        VESTING AND EXERCISABILITY.  Subject to the terms and conditions set
forth in this Agreement and the Plan, so long as the Participant remains an
employee, director or consultant of the Company or an Affiliate, this Option
shall vest and become exercisable on the first anniversary of the Date of Grant.

4.        TERM OF OPTION.  Unless earlier terminated pursuant to the provisions
of this Agreement or the Plan, the unexercised portion of the Option shall
expire and cease to be exercisable at the closing time of trading on the day
preceding the tenth anniversary of the Date of Grant (the “Expiration Date”) (or
at 5:00 p.m. Eastern time on the Expiration Date, if earlier).



--------------------------------------------------------------------------------

2

 

5.        TERMINATION OF SERVICE.  In the event of the termination of the
Participant’s service relationship (whether as an employee, director or
consultant) with the Company or an Affiliate before the Participant has
exercised the Option in full or the Option has terminated pursuant to Paragraph
4, the following rules shall apply:

  (a)      Cause.  If the Participant is removed as a director of the Company
for “cause” (within the meaning of the Company’s Restated Certificate of
Incorporation and By-laws or the provisions of the General Corporation Law of
the State of Delaware), the unvested portion of the Option shall immediately
terminate, and the vested portion of the Option shall remain exercisable for one
(1) month following the Participant’s date of termination and shall not be
exercisable after the end of such one-month period; provided, that if the
Participant is removed for cause on account of one or more acts of fraud,
embezzlement or misappropriation committed by the Participant, the unvested and
vested portions of the Option shall immediately terminate.

  (b)      Retirement.  If the Participant’s service relationship is voluntarily
terminated by the Participant at any time (i) following the attainment of age 55
with ten (10) years of service with the Company or any Affiliate or
(ii) pursuant to a mandatory retirement program for non-employee directors of
the Company, then the Option shall fully vest and become immediately
exercisable, and shall remain exercisable for five (5) years following the
Participant’s date of termination and shall not be exercisable after the end of
such five-year period; provided, that if the Company has given the Participant
notice that his or her service relationship is being terminated under the
circumstances described in Paragraph 5(a) above prior to the Participant’s
election to terminate under this Paragraph 5(b), then the provisions of
Paragraph 5(a) shall be controlling.

  (c)      Disability.  If the Participant’s service relationship is terminated
as a result of the Participant’s Disability (as defined in the Plan), then the
Option shall fully vest and become immediately exercisable, and shall remain
exercisable for three (3) years following the Participant’s date of termination
and shall not be exercisable after the end of such three-year period.

  (d)      Death.  If the Participant’s service relationship is terminated as a
result of the Participant’s death, then the Option shall fully vest and become
immediately exercisable, and shall remain exercisable by the Participant’s
survivors for three (3) years following the Participant’s date of death and
shall not be exercisable after the end of such three-year period.

  (e)      Not Re-elected as a Director.  If the Participant’s service
relationship is terminated because (i) the Participant is not nominated by the
Company’s Board of Directors to stand for re-election at an annual stockholders’
meeting at which directors are to be elected, (ii) having been nominated for
re-election,



--------------------------------------------------------------------------------

3

 

is not re-elected by the stockholders at such stockholders’ meeting,
(iii) having been re-elected by fewer than a majority “for” votes of the votes
cast by the stockholders at such stockholders’ meeting in an uncontested
election of directors, the Participant’s offer to resign from the Board of
Directors is accepted by the Board of Directors, or (iv) any similar events that
result in the Participant ceasing to serve as a director of the Company, the
Option shall fully vest and become immediately exercisable and shall remain
exercisable for three (3) years following the Participant’s date of termination
and shall not be exercisable after the end of such three-year period; provided,
that if at the time the Participant ceases to be a director of the Company under
this Paragraph 5(e), the Participant satisfies the age and service requirements
described in Paragraph 5(b), then the provisions of Paragraph 5(b) shall be
controlling.

  (f)      Merger, Reorganization.  If the Participant’s service relationship is
terminated by the Company as a result of any corporate reorganization, merger or
consolidation of the Company or because of a reduction in the size of the Board
of Directors, then the Option shall fully vest and become immediately
exercisable, and shall remain exercisable for three (3) years following the
Participant’s date of termination and shall not be exercisable after the end of
such three-year period; provided that if at the time the Participant ceases to
be a director of the Company under this Paragraph 5(f), the Participant
satisfies the age and service requirements described in Paragraph 5(b), then the
provisions of Paragraph 5(b) shall be controlling.

  (g)      Certain Resignations.  If the Participant’s service relationship is
voluntarily terminated by the Participant (i) for medical reasons, (ii) to
accept a position with any federal, state or local government or any agency
thereof, (iii) on the advice of counsel, due to a conflict of interest or
(iv) in the discretion of the Committee, for any reason the Committee determines
to be similar to the foregoing, then the Option shall fully vest and become
immediately exercisable and shall remain exercisable for three (3) years
following the Participant’s date of termination and shall not be exercisable
after the end of such three-year period.

  (h)      Other.  If the Participant’s service relationship is terminated other
than under any of the circumstances described in Paragraphs 5(a) through 5(g)
above, then the unvested portion of the Option shall immediately terminate
(subject to Paragraph 6 below), and the vested portion of the Option shall
remain exercisable for three (3) months following the Participant’s date of
termination and shall not be exercisable after the end of such three-month
period; provided, that if the Participant’s service relationship is terminated
by the Company other than under the circumstances described in Paragraphs 5(a),
5(c) or 5(d) above, and at the time the Participant ceases to be a director of
the Company, the Participant satisfies the age and service requirements
described in Paragraph 5(b), then the provisions of Paragraph 5(b) shall be
controlling.



--------------------------------------------------------------------------------

4

 

Notwithstanding anything to the contrary in this Paragraph 5, in no event shall
any portion of this Option remain exercisable after the Expiration Date. If the
Participant is a party to any employment or consulting agreement with the
Company or any of its Affiliates, and such agreement provides for treatment of
the Option that is inconsistent with the provisions of this Paragraph 5, the
more favorable provisions shall control. A change in status of an Participant
within or among the Company and its Affiliates shall not affect the Option,
except that a change in status from employee of the Company or an Affiliate to a
consultant of the Company or an Affiliate shall be treated and have the same
effect as if the Participant had ceased to be an employee, director or
consultant of the Company or any Affiliate, unless the Committee determines
otherwise.

6.        CHANGE IN CONTROL; DISSOLUTION AND LIQUIDATION.  In the event a Change
in Control (as defined in the Plan) has occurred, the unvested portion of the
Option shall fully vest and become exercisable upon the earliest of (i) the
expiration of the one-year period immediately following the Change in Control,
provided that the Participant’s service relationship with the Company has not
been terminated, (ii) the termination of the Participant’s service relationship
by the Company under the circumstances described in Paragraph 5(h) and (iii) the
regular vesting date. Upon the dissolution or liquidation of the Company, the
Option shall terminate; provided that to the extent the Option has not yet
terminated pursuant to Paragraph 4 or Paragraph 5, (i) the Participant or the
Participant’s survivors shall have the right immediately prior to such
dissolution or liquidation to exercise the Option to the extent that the Option
is then currently vested and exercisable, and (ii) if a Change in Control shall
have occurred within the twelve months immediately prior to the date of such
liquidation or dissolution, the Participant or the Participant’s survivors shall
have the right immediately prior to such dissolution and liquidation to exercise
the Option in full whether or not the Option is otherwise vested and exercisable
as of such date.

7.        METHOD OF EXERCISING OPTION.  Subject to the terms and conditions of
this Agreement, the Option may be exercised through an approved broker/dealer by
written notice on such form as is provided by the Company or pursuant to other
procedures established by the Company. Such notice shall state the number of
Shares with respect to which the Option is being exercised and shall be signed
(whether or not in electronic form) by the person exercising the Option. Payment
of the exercise price for such Shares shall be made (a) in United States dollars
in cash or by check or by wire transfer to the Company, (b) at the discretion of
the Committee, in accordance with procedures established by the Company, by
delivery of Shares, having a fair market value equal as of the date of the
exercise to the exercise price, (c) at the discretion of the Company, in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Company, (d) through such other method of
payment approved by the Company, (e) at the discretion of the Company, by any
combination of (a),(b),(c), and (d) above. The Company shall deliver a
certificate or certificates (or other evidence of ownership) representing such
Shares as soon as



--------------------------------------------------------------------------------

5

 

practicable after the notice, the exercise price and any required withholding
taxes have been received by the Company, provided, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary or appropriate under any applicable
law (including, without limitation, state securities or “blue sky” laws) and
such Shares shall be subject to such restrictions as the Committee may determine
in accordance with the Plan. The certificate or certificates (or other evidence
of ownership) representing the Shares as to which the Option shall have been so
exercised shall be registered in the name of the Participant and if the
Participant shall so request in the notice exercising the Option, shall be
registered in the name of the Participant and another person jointly, with right
of survivorship and shall be delivered as provided above to or upon the written
order of the person or persons exercising the Option. In the event the Option
shall be exercised by any person or person other than the Participant, such
notice shall be accompanied by appropriate proof of the right of such person or
persons to exercise the Option. All Shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and nonassessable.

8.        PARTIAL EXERCISE. Exercise of vested Options in accordance with this
Agreement may be made in whole or in part at any time and from time to time,
except that no fractional Share shall be issued pursuant to the Option.

9.        NON-ASSIGNABILITY. The Option shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
or as may be permitted under policies that may be adopted from time to time by
the Committee in its sole discretion. The Option shall be exercisable, during
the Participant’s lifetime, only by the Participant (or, in the event of legal
incapacity or incompetency, by the Participant’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Paragraph 9, or the levy of any attachment or similar
process upon the Option or such rights shall be null and void.

10.      NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE. The Participant shall have no
rights as a stockholder with respect to Shares subject to this Agreement until
the issuance of the Shares. Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to the date of such registration.

11.      CAPITAL CHANGES AND BUSINESS SUCCESSIONS. The Plan contains provisions
covering the treatment of Options in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to Shares
subject to the Option and the related provisions with respect to successors to
the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.



--------------------------------------------------------------------------------

6

 

12.      TAXES. Upon exercise of the Option, the Participant shall be required
to pay to the Company the amount of any applicable federal, state and local
withholding taxes due as a result of such exercise. The Participant agrees that
the Company may withhold from the Participant’s remuneration, if any, the
appropriate amount of federal, state and local withholding attributable to such
amount that the Company believes it is obligated to withhold under the Code,
including, but not limited to, income and employment taxes. Subject to the right
of the Committee to disapprove any such election and require the Participant to
pay the required withholding taxes in cash, the Participant shall have the right
to elect to pay the withholding taxes with Shares to be received upon exercise
of the Option, in accordance with procedures to be established by the Committee.
Unless the Company shall permit another valuation method to be elected by the
Participant, Shares used to pay any required withholding tax shall be valued at
the closing price of a Share as reported on the New York Stock Exchange
Composite Tape on the date the withholding tax becomes due. Any election to pay
withholding taxes with Shares must be made on or prior to the date the
withholding tax becomes due and shall be irrevocable once made. Any such
election must be in conformity with the conditions established by the Company
from time to time. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant shall reimburse the
Company, in cash, for the amount under-withheld within thirty (30) days after
the Company has given the Participant notice of such under-withheld amount.

13.      NO OBLIGATION TO MAINTAIN RELATIONSHIP OR GRANT OPTIONS. The Company is
not by the Plan or this Option obligated to continue the Participant as an
employee, director or consultant of the Company. The Participant also agrees and
acknowledges that grants of Options under the Plan are discretionary and any
grant of Options under the Plan does not imply any obligation on the part of the
Company to make any future option grants.

14.      NOTICES. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company:    Time Warner Inc.    One Time Warner Center    New York, NY
10019    Attn: Senior Vice President-Global Compensation and Benefits If to the
Participant:    at the most recent address information set forth in the
Company’s records;



--------------------------------------------------------------------------------

7

 

or such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of the receipt, one business day following delivery to a nationally
recognized overnight courier service or three business days following mailing by
registered or certified mail.

15.      GOVERNING LAW; SUBMISSION TO JURISDICTION.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its principles of conflicts of laws. The parties further agree
that any and all disputes related to the subject matter of this Agreement shall
be brought only in a state or federal court of competent jurisdiction sitting in
Manhattan, New York, and the parties hereby irrevocably submit to the
jurisdiction of any such court and irrevocably agree that venue for any such
action shall be only in any such court.

16.      BENEFIT OF AGREEMENT.  Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

17.      ENTIRE AGREEMENT.  This Agreement, together with the Notice and the
Plan, embodies the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or the Notice shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement or the
Notice; provided, that this Agreement and the Notice shall be subject to and
governed by the Plan, and in the event of any inconsistency between the
provisions of this Agreement or the Notice and the provisions of the Plan, the
provisions of the Plan shall govern.

18.      MODIFICATIONS AND AMENDMENTS.  The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.

19.      WAIVERS AND CONSENTS.  Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.



--------------------------------------------------------------------------------

8

 

20.      REFORMATION; SEVERABILITY.  If any provision of this Agreement or the
Notice (including any provision of the Plan that is incorporated herein by
reference) shall hereafter be held to be invalid, unenforceable or illegal, in
whole or in part, in any jurisdiction under any circumstances for any reason,
(i) such provision shall be reformed to the minimum extent necessary to cause
such provision to be valid, enforceable and legal while preserving the intent of
the parties as expressed in, and the benefits of the parties provided by, this
Agreement, the Notice and the Plan or (ii) if such provision cannot be so
reformed, such provision shall be severed from this Agreement or the Notice and
an equitable adjustment shall be made to this Agreement or the Notice
(including, without limitation, addition of necessary further provisions) so as
to give effect to the intent as so expressed and the benefits so provided. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation or severance shall affect the
legality, validity or enforceability of any other provision of this Agreement,
the Notice or the Plan.

21.      ENTRY INTO FORCE.  By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. This Agreement shall not constitute a valid and binding obligation of the
Company to the Participant until signed or electronically acknowledged and
agreed to by the Participant. The Participant acknowledges and agrees that the
Participant may be entitled from time to time to receive certain other documents
related to the Company, including the Company’s annual report to stockholders
and proxy statement related to its annual meeting of stockholders (which become
available each year approximately three months after the end of the calendar
year), and the Participant consents to receive such documents electronically
through the Internet or as the Company otherwise directs.

22.      DEFINED TERMS.  Any terms used but not defined herein shall have the
meanings given to such terms in the Plan.